September 26, 2008


Mr. Thomas G. Kemmy
Law Offices of Thomas G. Kemmy
322 West Woodlawn
San Antonio, TX 78212
Ms. Nissa M. Dunn
Law Offices of Nissa Dunn, P.C.
600 Navarro Street, Suite 500
San Antonio, TX 78205

RE:   Case Number:  07-0221
      Court of Appeals Number:  04-04-00931-CV
      Trial Court Number:  2002-CI-00178

Style:      JOHN A. ADAMS AND JANE A. ADAMS, INDIVIDUALLY, AND AS NEXT
      FRIENDS OF A.A., A MINOR
      v.
      YMCA OF SAN ANTONIO, D/B/A YMCA OF SAN ANTONIO AND HILL COUNTRY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |